DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 12/04/2020 is acknowledged. Accordingly, claims 1-8 are pending and presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung Hang J. Choi et al. (PNAS 107(3), 1235-1240, 2010) in view of Jean-Luc Bridot et al. (JACS, 129, 5076-5084, 2007).
Choi discloses PEGylated gold nanoparticles decorated with various amounts of human transferrin (Tf) to give a series of Tf-targeted particles with near-constant size and electrokinetic potential. PEGylated nanoparticles were prepared for use as an untargeted control and having hydrodynamic diameters of Tf-PEG-AuNPs are 80 nm. Choi discloses that quantitative biodistributions of the nanoparticles 24 hours after i.v. injections show that the nanoparticle accumulations in the tumors and other organs are independent of Tf (abstract). Additional disclosure discloses that the data, when taken together with past tumor permeation work conducted with other targeted nanoparticle delivery systems [dextran (Park  JW et al. Clin Cancer Res, 8, 1172-1181, 2002), immunoliposomes (Kirpotin DB et al. Cancer Res, 66, 6732-6740, 2006), and Tf-targeted cyclodextrin (Bartlett DW et al. Proc Natl Acd Sci 104, 15549-15554, 2007)], support the conclusion that targeted nanoparticles <100 nm in size always deliver a higher payload (drug, imaging agent, or combination) into cancer cells of the tumor than their untargeted counterparts.
Choi fails to disclose nanoparticles comprising gadolinium material.
Bridot discloses luminescent hybrid nanoparticles with a paramagnetic Gd2O3 (gadolinium oxide) core as contrast agents for both in vivo fluorescence and magnetic resonance imaging. The hybrid nanoparticles were encapsulated within a polysiloxane shell, which carries organic fluorophores, and carboxylated PEG covalently tethered to the inorganic network (abstract). Bridot discloses that the contrast agents in MRI 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate gadolinium nanoparticles into Choi’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Bridot teaches that incorporation of gadolinium oxide core in polysiloxane shells induces an enhancement of the positive contrast of MR images as compared to widely used contrast agents in clinical MRI, whereas the fluorescence imaging results from the presence of organic dyes in the polysiloxane shells (page 5084) and reasonably would have expected success because the hybrid nanoparticles (gadolinium oxide) can be derivatized by biotargeting groups and because of their bioavailability and very high relaxivity per particle demonstrated that they could then be useful for molecular imaging purpose, which requires a strong local contrast enhancement. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.